IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Barney J. Osevala, III and                     :
Jill M. Osevala, husband and wife,             :
                   Appellants                  :
                                               :
              v.                               :
                                               :
William F. Gaudette and William F.             :
Gaudette, III and Anne L. Gaudette,            :   No. 1329 C.D. 2019
husband and wife                               :   Argued: September 15, 2020



BEFORE:       HONORABLE P. KEVIN BROBSON, Judge
              HONORABLE ANNE E. COVEY, Judge
              HONORABLE CHRISTINE FIZZANO CANNON, Judge



OPINION
BY JUDGE FIZZANO CANNON                            FILED: October 9, 2020


              Barney J. Osevala, III and Jill M. Osevala, husband and wife (together,
Osevalas), appeal the November 21, 2018 order of the Court of Common Pleas of
Dauphin County (trial court) sustaining the preliminary objections of William F.
Gaudette (Gaudette Senior) and William F. Gaudette, III (Gaudette Junior) and Anne
L. Gaudette, husband and wife,1 to the Osevalas’ amended complaint and
transferring the matter to the South Hanover Township Zoning Hearing Board
(ZHB). Upon review, we reverse.


       1
         As noted in the Gaudettes’ brief, Anne was estranged from Gaudette Junior for a number
of years and the two are now divorced. Gaudettes’ Brief at 7 n.1. The Gaudettes claim that Anne
signed over the deed to the property in question in marital equitable distribution and that they
requested that the Osevalas stipulate to her dismissal from this action. Id. Purely to simplify
matters, the Court will refer to the “Gaudettes” as owners of the property.
             The facts as asserted in the amended complaint are as follows. The
Osevalas own and reside at 117 Stone Mill Road, Hummelstown, Pennsylvania
located in South Hanover Township (Township). Am. Compl. ¶ 1, Reproduced
Record (R.R.) at 138a. Gaudette Senior owns and resides at 48 South Hoernerstown
Road, Am. Compl. ¶ 2, R.R. at 139a, and Anne and Gaudette Junior own and reside
at 65 South Hoernerstown Road, both located in the Township, Am. Compl. ¶¶ 2-4,
R.R. at 139a. The Osevala Property is across Stone Mill Road from the properties
owned by the Gaudettes. Am. Compl. ¶ 6, R.R. at 139a. The Gaudette properties
are located within the Township’s Floodplain District. Am. Compl. ¶¶ 7-8, R.R. at
139a; ZHB’s Decision, 6/28/16, Finding of Fact (FOF) 10, R.R. at 207a-08a.
             Over the past 15 years, Gaudette Junior developed and operated a field
hockey camp and training facility on the two properties. Am. Compl. ¶ 9, R.R. at
139a. In order to construct and maintain the field hockey fields, Gaudette Junior
transported large amounts of rock, fill, and soil onto the two Gaudette properties.
Am. Compl. ¶ 10, R.R. at 139a-40a. Gaudette Junior and Senior never obtained a
permit for placement of the fill or for any grading or excavation work, despite the
fact that the properties are located within a floodplain. Am. Compl. ¶¶ 11-12, R.R.
at 140a. The Osevalas claim that “[a]s a direct and proximate result of the placement
of such fill on the properties, the floodplain has been impacted and both surface
water runoff and flood waters have been directed onto [the Osevalas’] property.”
Am. Compl. ¶ 14, R.R. at 140a.
             As such, the Osevalas filed a complaint in the trial court on October 14,
2015.   R.R. at 4a-18a.    On January 7, 2016, the Gaudettes filed preliminary
objections to the complaint in the nature of a demurrer and failure to join an
indispensable party, namely the Pennsylvania Department of Transportation (DOT).


                                          2
R.R. at 19a-115a. Following oral argument, the trial court issued an order dated
June 15, 2016, granting the Gaudettes’ preliminary objection pertaining to alleged
violation of the Township ordinances and giving the Osevalas 30 days to amend the
complaint to include the specific ordinances allegedly violated. R.R. at 133a. The
trial court further noted, with the Gaudettes’ agreement, that the preliminary
objection regarding the non-joinder of DOT was withdrawn. Id. The Osevalas filed
their amended complaint on July 15, 2016, in compliance with the trial court’s order.
R.R. at 135a-51a.
               Count I of the amended complaint asserted a private action under
Section 617 of the Pennsylvania Municipalities Planning Code (MPC),2 claiming
that the Osevalas have been substantially affected by the Gaudettes’ placement of
unpermitted fill on their properties. Am. Compl. ¶¶ 37-39, R.R. at 144a-45a. Count
II of the amended complaint asserted, generally, an action to abate a public nuisance
under both the Township’s Floodplain Ordinance and the Flood Plain Management
Act.3 Am. Compl. ¶ 41, R.R. at 145a. The Osevalas claim that the Gaudettes’ filling,
grading, and excavating of their properties constituted violations of the above and
that the Osevalas qualified as aggrieved persons because their property has been
directly impacted. Am. Compl. ¶¶ 41-42, R.R. at 145a-46a. Count III similarly
asserted a public nuisance claim under the Township’s Stormwater Management
Ordinance and Section 15(a) of the Storm Water Management Act.4 Am. Compl. ¶
44, R.R. at 146a. Finally, Count IV asserted a common law nuisance claim asserting
that the Gaudettes’ alteration of the floodplain caused increased storm water runoff
      2
          Act of July 31, 1968, P.L. 805, as amended, 53 P.S. § 10617.
      3
          Act of October 4, 1978, P.L. 851, 32 P.S. §§ 679.101-679.601.
      4
          Act of October 4, 1978, P.L. 864, as amended, 32 P.S. § 680.15(a).

                                                3
and directly impacted the Osevalas’ property and the quiet enjoyment thereof. Am.
Compl. ¶¶ 47-48, R.R. at 147a. The Osevalas requested relief in the form of an order
requiring the Gaudettes to: remove the fill and other materials placed on their
properties in connection with the non-permitted development; restore the properties
to their condition prior to the development; and abate the nuisance. Am. Compl.
Wherefore Clauses, R.R. at 145a-47a.           They also requested preliminary and
permanent injunctive relief, costs, and attorney’s fees. Id.
               Again, the Gaudettes filed preliminary objections to the amended
complaint, this time for failure to exercise or exhaust a statutory remedy, and sought
to have all four counts dismissed. See Pa.R.C.P. No. 1028(a)(7); R.R. at 152a-64a.
The Gaudettes asserted two different arguments with respect to their theory of failure
to exhaust, both of which pertained to an outstanding investigation with the
Township relating to the alleged unpermitted fill. First, the Gaudettes argued that
the Osevalas were required to exhaust their statutory remedy and obtain a final
determination from the ZHB before bringing an appeal to the trial court. R.R. at
162a. The Gaudettes argued that the Osevalas “[we]re prematurely asking [the trial
court] to decide the very complaint that they raised with [the] Township and which
[the] Township has yet to decide.” Id. Second, the Gaudettes argued that the trial
court lacked jurisdiction over the subject matter of the action because the Osevalas
had “a complete, adequate and exclusive remedy under the [MPC] . . . .” Id. (citing
Ragano v. Rigot, 360 A.2d 779 (Pa. Cmwlth. 1976)). In essence, the Gaudettes
asserted that the claims raised in the present civil action were identical to or at least
premised upon those raised in a purportedly related action pending before the ZHB.
             While there is no related matter concerning the alleged unpermitted fill
currently pending before the ZHB, we note that the Osevalas did file a complaint


                                           4
investigation form with the Township alleging the Gaudettes were operating an
outside business in a residential area, and that they illegally placed landfill in a
federally mandated floodplain. R.R. at 157a-58a, 178a, 206a-07a. Following an
investigation, Township Zoning Officer Frank Chlebnikow (Zoning Officer) issued
a letter to “Mr. William Gaudette”5 dated November 25, 2015 (Zoning Officer’s
Letter), concluding that Gaudette was not currently operating a business from the
properties and, therefore, was not in violation of the Township ordinance. R.R. at
158a, 181a, 207a. The Zoning Officer’s Letter went on to state, in pertinent part:

               Complaint Two – illegal landfill in federally mandated
               floodplain.

               This complaint, placing illegal landfill in a federally
               mandated floodplain, is open and unresolved, and is
               currently being investigated by the Township.

               The Township would like to work with you to resolve this
               complaint as quickly as possible; therefore, please contact
               me within five (5) days of receipt of this letter to schedule
               an on-site meeting. Failure to respond will result in the
               Township turning the complaint over to the Township
               Solicitor for formal enforcement action through the []
               Township Zoning Office.

R.R. at 181a (underlining in original) (italics added).6
       5
          The Zoning Officer’s letter was mailed to Gaudette Senior’s address, yet Gaudette Junior
ran the field hockey club. As such, it is not clear for whom the letter was intended.
       6
          We note that the documentation attached to the Gaudettes’ preliminary objections also
indicates that on April 30, 2015, the Department of Environmental Protection (DEP), Bureau of
Water Quality Protection (Bureau), received a complaint stating that “Bill Gaudette” of 65 South
Hoernerstown Road brought fill in and placed it in a floodplain on the east side of Kellock Run.
R.R. at 159a, 187a. In a letter dated May 19, 2015, Resource Conservationist Matthew Willard
stated that he made a site inspection of the Gaudettes’ property to evaluate the erosion and
sedimentation control measures and found no violations. R.R. at 159a-160a, 189a. The Gaudettes
also attached to their preliminary objections Willard’s earth disturbance inspection report. R.R. at
                                                 5
               The Osevalas appealed the Zoning Officer’s determination that the
Gaudettes were not operating a business on their property in violation of the
Township’s ordinance. R.R. at 161a, 207a. Following several hearings, the ZHB
issued a decision affirming the Zoning Officer’s determination solely on that issue.
R.R. at 205a-12a.7 As of the filing of the Osevalas’ appeal to this Court, the
Township has yet to issue a notice of violation pertaining to the alleged illegal fill,
and as such, the ZHB has not considered the same.
               Returning now to the preliminary objections, following briefing and
argument,8 the trial court issued an order dated November 21, 2018 and filed
November 26, 2018 (Trial Court Order), stating:

               [the Gaudettes’] Preliminary Objections to [the] Amended
               Complaint are SUSTAINED. The Court may consider
               [the Osevalas’] claim for equitable relief only after
               disposition by the South Hanover Township Zoning
               Hearing Board.

               We hereby TRANSFER the matter to the South Hanover
               Township Zoning Hearing Board.

R.R. at 231a. The Osevalas then appealed to the Superior Court, which transferred
the matter to this Court.

160a, 190a-93a. The Gaudettes’ preliminary objections do not assert that DEP has jurisdiction
over any of the claims in the amended complaint or that the Osevalas had an administrative remedy
before either DEP or the Bureau.
       7
        Notably, the ZHB’s decision states, “[w]hether or not the noise level violates Township
ordinances or constitutes a common law nuisance are not issues which this [ZHB] has authority to
review.” ZHB’s Decision, 6/28/16 at 6, R.R. at 211a (emphasis added).
       8
          We note that the action in the trial court was automatically stayed as a result of Gaudette
Junior filing a Bankruptcy Petition in the United States Bankruptcy Court for the Middle District
of Pennsylvania, and the action remained stayed until June 2018. See R.R. at 2a; Gaudettes’ Brief
at 9-10.
                                                 6
             On June 27, 2019, the Gaudettes filed with this Court what was titled a
“Motion to Strike Exhibit Outside the Record,” seeking to strike a December 19,
2018 letter from the ZHB’s Solicitor. Motion to Strike, 6/27/19 at 1-3.           The
Gaudettes’ motion also argued that the Trial Court Order was not a final order, which
the Pennsylvania Rules of Appellate Procedure (Pa.R.A.P. or Rules) define, in
pertinent part, as an order that “disposes of all claims and of all parties . . . .”
Pa.R.A.P. 341(b)(1). See Motion to Strike, 6/27/19 at 3-4. The Gaudettes argued
that the Trial Court neither disposed of all claims nor disposed of all parties,
therefore the appeal should be quashed. Id. By order dated December 2, 2019, this
Court granted the portion of the motion seeking to strike the exhibit and ordered that
the portion of the motion seeking to quash the appeal be listed for disposition along
with the merits. Cmwlth. Ct. Order, 12/2/19.
             The Gaudettes now argue that the Trial Court Order is not an appealable
order under any applicable statute or rule. Gaudettes’ Brief at 22-29.           They
specifically assert it does not meet the standard under Pa.R.A.P. 341(b)(1) because
the Trial Court Order preserved the Osevalas’ claims by transferring them to the
proper forum—the ZHB. Gaudettes’ Brief at 24. Moreover, the Gaudettes argue
that even though the Trial Court Order states that the preliminary objections are
sustained, it did not dismiss the Osevalas’ claims based on private nuisance, “but
rather determined that the claims would be addressed by the [trial c]ourt ‘after
disposition by the [] Board.’” Id. at 25 (quoting Trial Court Order, R.R. at 231a).
             The Osevalas, in turn, argue that their underlying case in the trial court
involves private causes of action authorized by Pennsylvania statutes that do not
require or even authorize the involvement of the ZHB. Osevalas’ Brief at 8, 10-13.
Rather, the courts of common pleas and the Commonwealth Court are vested with


                                          7
jurisdiction over such claims and, therefore, the trial court lacked authority to
transfer the matter to the ZHB. Id. at 10-13. As such, the Osevalas argue that the
Trial Court Order constitutes a final order disposing of all claims and of all parties
pursuant to Pa.R.A.P. 341(b)(1). Id. at 13-15.
              In general, only final orders of a government unit or trial court may be
appealed to an appellate court. Pa.R.A.P. 341(a). As stated earlier, Rule 341(b)(1)
defines a final order as “any order that . . . disposes of all claims and of all parties .
. . .” Pa.R.A.P. 341(b).9 When a trial court sustains preliminary objections, with no
leave to amend the complaint, judgment is entered in favor of the defendant; this is
a final appealable order. See Feingold v. Bell of Pa., 383 A.2d 791, 792 n.1 (Pa.
1977); Hudock v. Donegal Mut. Ins. Co., 264 A.2d 668 (Pa. 1970); see also 20 Pa.
Appellate Practice § 341:3:1 (West 2019-2020 ed.). Importantly, the Gaudettes’
preliminary objections sought to dismiss all four counts of the amended complaint
in their entirety, and the trial court sustained the objections. Thus, the order
sustaining the preliminary objections was a final appealable order as it disposed of
all claims and all parties. There was nothing left for the trial court to transfer to the
ZHB, and the trial court erred to the extent that its order purports to make such a
transfer. Therefore, the Gaudettes’ motion to quash the appeal is denied.
              Turning now to the merits of the trial court’s decision to sustain the
preliminary objections, we examine each count of the amended complaint. Count I
purports to assert a cause of action under Section 617 of the MPC, 53 P.S. § 10617,
for violation of the Township’s ordinance and to abate the Gaudettes’ placement of


       9
          It is undisputed that the trial court did not make an express determination that an
immediate appeal would facilitate resolution of the entire case, nor did the Osevalas file an
application for a determination of finality pursuant to Pa.R.A.P. 341(c).

                                             8
non-permitted fill on their properties. See R.R. at 144a-45a. Section 617 of the MPC
provides:

             In case any building, structure, landscaping or land is, or
             is proposed to be, erected, constructed, reconstructed,
             altered, converted, maintained or used in violation of any
             ordinance enacted under this act or prior enabling laws, the
             governing body or, with the approval of the governing
             body, an officer of the municipality, or any aggrieved
             owner or tenant of real property who shows that his
             property or person will be substantially affected by the
             alleged violation, in addition to other remedies, may
             institute any appropriate action or proceeding to prevent,
             restrain, correct or abate such building, structure,
             landscaping or land, or to prevent, in or about such
             premises, any act, conduct, business or use constituting a
             violation. When any such action is instituted by a
             landowner or tenant, notice of that action shall be served
             upon the municipality at least 30 days prior to the time the
             action is begun by serving a copy of the complaint on the
             governing body of the municipality. No such action may
             be maintained until such notice has been given.

53 P.S. § 10617 (emphasis added). By its plain language, this section permits a
private cause of action where a violation is “alleged” and does not require that a
violation be finally determined by a municipality before an action can be brought.
Id. Additionally, this Court has previously rejected an argument that Section 617
deprives a court of jurisdiction in equity because there are other statutory remedies
available to the moving party “under the township’s zoning and land use ordinances,
and presumably under Acts of the General Assembly.” South Fayette Twp. v. The
Boy’s Home, 376 A.2d 663, 665 (Pa. Cmwlth. 1977). This Court found this
argument “totally devoid of merit” and held that Section 617 of the MPC empowers
actions to restrain the use of land in violation of township ordinances enacted

                                          9
pursuant to the MPC. Id.; see also, Bradley v. South Londonderry Twp., 440 A.2d
665, 668-69 (Pa. Cmwlth. 1982) (noting there is no requirement to exhaust statutory
remedies before seeking to enjoin alleged violation of zoning ordinance in equity
action in court of common pleas).
             Counts II and III of the amended complaint assert private actions to
abate a public nuisance under the Flood Plain Management Act and the Storm Water
Management Act, respectively, for violation of Township ordinances and for
violation of the acts themselves. See R.R. at 145a-46a. These actions do not require
exhaustion of remedies before the zoning hearing board before they can be brought
in the court of common pleas. The Pennsylvania Supreme Court’s decision and
analysis in Frye Construction, Inc. v. City of Monongahela, 584 A.2d 946 (Pa. 1991),
is both analogous and instructive. As this Court has stated:

             In Frye, a landowner constructed a carrier pigeon loft in
             his backyard contrary to the permissible uses in the zoning
             ordinance. Thereafter, an adjacent landowner filed a
             complaint in equity to enforce the ordinance. Relying on
             Section 617 of the MPC, the Court determined that the
             adjacent landowner, “as an aggrieved neighbor, had an
             independent right to seek relief from a zoning violation
             next door and that right could be asserted in an equity
             action.” [Frye,] 584 A.2d at 948. Further, the Frye Court
             held that when, “deliberate violations of a zoning
             ordinance have the effect of wrongfully infringing on the
             property rights of a neighbor, that neighbor is entitled to
             prompt vindication in a court of equity without regard to
             alternate administrative remedies that might be available.
             We have always so held and we continue to do so.” Id. at
             [] 948.

Peden v. Gambone Bros. Dev. Co., 798 A.2d 305, 312 (Pa. Cmwlth. 2002).


                                         10
             Similarly, here we find that the Osevalas, as adjacent landowners, have
an independent right to seek equitable relief under both the Storm Water
Management Act and the Flood Plain Management Act. As neighbors claiming that
their property has been affected by the placement of alleged non-permitted fill on
the adjacent property, they are entitled to have their case heard in a court of equity
without regard to alternate administrative remedies that might be available. Such an
interpretation is consistent with the following sections of the Storm Water
Management Act: Section 16(b), 32 P.S. § 680.16(b), providing “[i]t is hereby
declared to be the purpose of this act to provide additional and cumulative remedies
to abate nuisances”; Section 13, 32 P.S. § 680.13, setting forth obligations of
landowners engaged in the alteration of land to implement measures reasonably
necessary to prevent injury to health, safety, or other property; and Section 15, 32
P.S. § 680.15, stating any person injured due to violations of the act can recover
damages in an action at law and may further seek injunctive relief in an action in
equity. See also Merlino v. Delaware Cty., 711 A.2d 1100 (Pa. Cmwlth. 1998)
(holding aggrieved landowners had standing to bring a private cause of action under
the Storm Water Management Act). Notably, Section 502(b) of the Flood Plain
Management Act also provides that “[s]uits to restrain, prevent or abate violation of
this act or of any flood plain management regulations may be instituted in equity or
at law by . . . any aggrieved person.” 32 P.S. § 679.502(b).
             Moreover, Section 502(b) of the Flood Plain Management Act provides
that “[s]uch proceedings may be prosecuted in the Commonwealth Court, or in the
court of common pleas of the county where the obstruction exists, conduct occurs,
or the public affected, and to that end jurisdiction is hereby conferred in law and



                                         11
equity upon such courts.” 32 P.S. § 679.502(b). The Storm Water Management Act
contains a similar provision, stating:

             [s]uits to restrain, prevent or abate violation of this act or
             of any watershed storm water plan, regulations or
             ordinances adopted hereunder, may be instituted in equity
             or at law by the department, any affected county or
             municipality, or any aggrieved person. Except in cases of
             emergency where, in the opinion of the court, the
             circumstances of the case require immediate abatement of
             the unlawful conduct, the court may, in its decree, fix a
             reasonable time during which the person responsible for
             the unlawful conduct shall correct or abate the same.

32 P.S. § 680.15. Neither act requires that a township or zoning hearing board finally
determine the issue of a violation prior to the assertion of a claim by an aggrieved
person before a court. As such, those parts of Counts II and III asserting violations
of the Flood Plain Management Act and Storm Water Management Act were
properly before the trial court and the trial court erred in sustaining the preliminary
objections to these counts.
             Lastly, Count IV of the amended complaint contains a common law
nuisance claim. The ZHB lacks jurisdiction over the Osevalas’ public nuisance
claim and the trial court erred in sustaining preliminary objections based upon any
ZHB remedy or ZHB jurisdiction. See Section 909.1 of the MPC, 53 P.S. § 10909.1;
see also ZHB’s Decision, 6/28/16 at 6; R.R. at 211a (acknowledging ZHB lacks
jurisdiction over common law nuisance claim). Where “a nuisance exists, equity
may intervene to enjoin it even though there has been compliance with zoning acts
and ordinances.” Mazeika v. Am. Oil Co., 118 A.2d 142 (Pa. 1955). See also White
v. Old York Rd. Country Club, 185 A. 316, 318 (Pa. 1936) (providing “ordinances
and the action of the authorities thereunder, [are] not controlling in cases involving
                                          12
nuisances”); Walker v. Del. Cty. Tr. Co., 171 A. 458, 459 (Pa. 1934) (noting “[a]cts
of municipal officers under zoning legislation permitting the use of property for what
is or may be a nuisance do not oust the jurisdiction of equity to determine whether a
nuisance in fact exists and should be restrained”); Appeal of Perrin, 156 A. 305,
307 (Pa. 1931) (same).
             Accordingly, the Gaudettes’ motion to quash is denied. The trial
court’s order sustaining the Gaudettes’ preliminary objections and purporting to
transfer the matter to the ZHB is reversed, and the matter is remanded to the trial
court.


                                       __________________________________
                                       CHRISTINE FIZZANO CANNON, Judge




                                         13
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Barney J. Osevala, III and                 :
Jill M. Osevala, husband and wife,         :
                   Appellants              :
                                           :
            v.                             :
                                           :
William F. Gaudette and William F.         :
Gaudette, III and Anne L. Gaudette,        :   No. 1329 C.D. 2019
husband and wife                           :


                                      ORDER


            AND NOW, this 9th day of October, 2020, Appellees’ Motion to Quash
the Appeal is hereby DENIED. The order of the Court of Common Pleas of Dauphin
County (trial court) sustaining the Preliminary Objections of the Appellees is
REVERSED, and the matter is REMANDED to the trial court.
            Jurisdiction relinquished.



                                         __________________________________
                                         CHRISTINE FIZZANO CANNON, Judge